      Case 2:20-cv-00235-RMP      ECF No. 20    filed 12/14/20   PageID.255 Page 1 of 4



1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                      Dec 14, 2020
4                                                                         SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     EMMANUEL ROY,
                                                  NO: 2:20-CV-235-RMP
8                               Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
9           v.                                    MOTION FOR FINAL JUDGMENT

10    PIONEER HUMAN RESOURCES,
      INC; SPOKANE RESIDENTIAL
11    REENTRY CENTER; DAN
      SIEGLER; CARLOS SOLOZAR;
12    and SUSAN JOHNSON-CONNERS,

13                              Defendants.

14

15         On November 2, 2020, this Court denied a Motion to Remand by Plaintiff

16   Emmanuel Roy. ECF Nos. 16 and 17. In the same Order and Judgment, the Court

17   granted in part Defendants Pioneer Human Resources, Inc., et al.’s Motion to

18   Dismiss with respect to dismissal with prejudice of Plaintiff's false imprisonment,

19   breach of statutory duties, and fraud claims, and denied in part Defendants’ Motion

20   to Dismiss with respect to dismissal without prejudice of Plaintiff’s malicious abuse

21



     ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL JUDGMENT ~ 1
       Case 2:20-cv-00235-RMP       ECF No. 20    filed 12/14/20   PageID.256 Page 2 of 4



1    of process, false arrest, tortious interference with employment,

2    retaliation/negligence, and failure to train or supervise claims. Id.

3            Now before the Court is Plaintiff's November 4, 2020 Motion for Final

4    Judgment, ECF No. 18. Plaintiff communicates that he “declines the opportunity

5    extended by the Court to amend his complaint and instead asks the Court to issue a

6    final judgment” to appeal the Court's denial of this Motion to Remand. ECF No. 18

7    at 2.

8            Defendants responded: “As Plaintiff has now confirmed he will not amend his

9    complaint to state legally sufficient claims, the final judgment of dismissal must be

10   with prejudice as to all claims.” ECF No. 19 at 2. Plaintiff did not file a reply.

11           Plaintiff’s Motion for Entry of Final Judgment is governed by Federal Rule of

12   Civil Procedure 54(b), which provides as follows:

13           Judgment on Multiple Claims or Involving Multiple Parties. When an
             action presents more than one claim for relief--whether as a claim,
14           counterclaim, crossclaim, or third-party claim--or when multiple
             parties are involved, the court may direct entry of a final judgment as
15           to one or more, but fewer than all, claims or parties only if the court
             expressly determines that there is no just reason for delay. Otherwise,
16           any order or other decision, however designated, that adjudicates
             fewer than all the claims or the rights and liabilities of fewer than all
17           the parties does not end the action as to any of the claims or parties
             and may be revised at any time before the entry of a judgment
18           adjudicating all the claims and all the parties' rights and liabilities.

19   Fed. R. Civ. P. 54(b).

20           The U.S. Supreme Court has interpreted Rule 54(b) to require a district court

21   facing a Rule 54(b) motion, first, to determine whether the motion concerns a “final



     ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL JUDGMENT ~ 2
      Case 2:20-cv-00235-RMP        ECF No. 20     filed 12/14/20   PageID.257 Page 3 of 4



1    judgment.” Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1, 7−8 (1980). “It

2    must be a ‘judgment’ in the sense that it is a decision upon a cognizable claim for

3    relief, and it must be 'final' in the sense that it is ‘an ultimate disposition of an

4    individual claim entered in the course of a multiple claims action.’” Id. at 7 (quoting

5    Sears, Roebuck & Co. v. Mackey, 351 U.S. 427 (1956)). Put another way, a

6    judgment is final for the purposes of Rule 54(b) when it “terminates the litigation

7    between the parties . . . and leaves nothing to be done but to enforce by execution

8    what has been determined.” Parr v. United States, 351 U.S. 513, 518 (1956).

9           Plaintiff informs the Court that he will not amend his complaint to address the

10   identified deficiencies in the claims that the Court dismissed without prejudice. See

11   ECF No. 18 at 2. Given Plaintiff’s waiver of his opportunity to amend his complaint

12   to state claims upon which relief can be granted, the claims previously dismissed

13   without prejudice may now be dismissed with prejudice. Weilburg v. Shapiro, 488

14   F.3d 1202, 1205 (9th Cir. 2007) (dismissal with prejudice of a pro se complaint is

15   proper when it is clear that deficiencies of a complaint will not be cured by

16   amendment).

17          Furthermore, the Court interprets Plaintiff’s lack of reply to Defendants’

18   request for dismissal with prejudice as consent to entry of final judgment in that

19   form. See LCivR 7(e) (failure to comply with the requirements applicable to

20   motions and responses “may be deemed consent to the entry of an order adverse to

21   the party who violates these rules”).



     ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL JUDGMENT ~ 3
      Case 2:20-cv-00235-RMP        ECF No. 20   filed 12/14/20   PageID.258 Page 4 of 4



1           Accordingly, IT IS HEREBY ORDERED that:

2           1.     Plaintiff’s Motion for Final Judgment, ECF No. 18, is GRANTED.

3           2.     Final judgment shall be ENTERED with prejudice in favor of

4           Defendants with respect to all claims in Plaintiff’s Complaint.

5           IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order, enter judgment as directed, provide copies to Plaintiff and to counsel, and

7    close the file in this case.

8           DATED December 14, 2020.

9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21



     ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL JUDGMENT ~ 4
